DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     MOSES ANTHONY MCCRAY,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-1491

                           [February 4, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 502013CF008088A.

   Moses Anthony McCray, Lake City, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH, and ARTAU, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.